DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 2 March 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to because:
- figures 4(A)-4(D) must be renumbered as 4A-4D,  
- figures 5(E)-5(H) must be renumber as 5A-5D; and 
- figures 10(I) and 10(J) must be renumbered as 10A and 10B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is of excessive length.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because as indicated above the figure numbers 4(A)-4(D),  figures 5(E)-5(H), and figures 10(I) and 10(J) must be renumbered; this requires corresponding corrections in the “Brief Description of the Drawings” section and the “Description of the Embodiments” section.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (WO 2015/098726).
Attention is directed to the English language machine translation attached to the end of the Hayakawa reference.
Regarding claim 1, the Hayakawa reference discloses an aseptic filling machine for bottles (title and abstract) that comprises at least a sterilizing portion (9), a filling portion (11) (paragraph [0008]) and a sealing portion (capper, paragraph [0063]), wherein a discharge portion chamber (the chamber downstream of capper which ends with carry-out port 45) that shields a discharge portion including a discharging apparatus (a discharge conveyor ending from the discharge wheel 44 to the carry-out port 45, paragraph [0066]) that discharges bottles after sealing from an aseptic zone (within the machine) to a non-aseptic zone (outside the machine) is provided downstream of the sealing portion (paragraph [0066]).

    PNG
    media_image1.png
    535
    863
    media_image1.png
    Greyscale

Regarding claim 2, the Hayakawa reference discloses the aseptic filling machine according to claim 1, wherein the discharging apparatus (discharge conveyor, paragraph [0066]) comprises a discharging conveyor that circulates at least from the aseptic zone (extends from discharge wheel 44) to the non-aseptic zone (to the carry-out port 45), and comprises a sterilizer tank (sterilization tank (not shown) in which the conveyor is immersed) in which the discharging conveyor is immersed in a sterilizer (paragraph [0066]).
Regarding claim 5, the Hayakawa reference discloses aseptic filling method (title and abstract) comprising at least a sterilization step of sterilizing a preform or a bottle (in sterilizing portion chamber 9), a filling step of filling sterilized content into the bottle in an aseptic atmosphere (in filling portion chamber 11), and a sealing step of sealing the bottle in which the content is filled with a sterilized cap in an aseptic atmosphere (in capper portion chamber), wherein, after the sealing step, the bottle that is sealed is conveyed inside a discharge portion chamber (discharge portion chamber with carry-out port 45) that is shielded and maintained in an aseptic atmosphere, and is discharged from the discharge portion chamber to a non-aseptic zone(paragraph [0066]).
Regarding claim 6, the Hayakawa reference discloses the aseptic filling method according to claim 5, wherein the bottle is discharged from the discharge portion chamber (discharge portion chamber with carry-out port 45) to the non-aseptic zone (outside of the machine) by conveying the bottle by means of a discharging conveyor (discharge conveyor, paragraph [0066]) that circulates through inside of the discharge portion chamber (discharge portion chamber with carry-out port 45) and the non-aseptic zone, and the discharging conveyor is immersed in a sterilizer (sterilization tank (not shown) in which the conveyor is immersed) (paragraph [0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2015/098726) in view of Sangi et al. (US 2010/0043915) (hereinafter Sangi).
Regarding claim 3, the Hayakawa reference discloses the aseptic filling machine according to claim 1, but does not disclose wherein the discharge portion chamber comprises a sterilizer spraying nozzle that sprays sterilizer into the discharge portion chamber.
The Sangi reference discloses in a similar type of aseptic filling machine (title) that it is old and well known in the relevant art to provide a discharge portion chamber (container outlet 9) that comprises a sterilizer spraying nozzle (dispensing heads 17 in fig. 1A) that sprays sterilizer (H2O2) into the discharge portion chamber (9) (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling machine by having incorporated in the discharge portion chamber a sterilizer spraying nozzle that sprays sterilizer into the discharge portion chamber, as suggested by Sangi, in order to sterilize the discharge portion chamber as needed to maintain a “clean room” environment.
Regarding claim 4, the Hayakawa reference discloses the aseptic filling machine according to claim 1, but does not expressly disclose wherein the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber.
However, the Sangi reference also discloses that the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation” (emphasis added) and paragraph [0060]: “filter vents 12 are arranged to provide pressurized heated, treated, air and/or steam to those centralized first activation chamber 5, the second activation chamber 6 and the container filling chamber 7. That filter vent system 25 provides a positively pressurized gaseous fluid flow within each of those chambers 4, 5, 6 and 7, thence outwardly, through one and/or both of the inlet port 3 and the adjacently aligned product discharge port 9, so as to present a positive pressurized flow of sterilized gaseous fluid, thus denying ingress of contaminants into the housing 2 of the sterilizable clean room arrangement 1 by a constant, or controllably variable, simultaneous, or substantially simultaneous flow of gaseous cleansing fluid out of both the container ingress port 3 and the container egress port 9, either during the container cleansing and filling process, or during the cleansing/sterilization of the machine 1, by itself, without any containers traveling therewithin, thus eliminating, restricting, and/or minimizing contaminant entry into the clean room container filling machine arrangement 1 under any and all operating conditions.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling machine by having incorporated in the discharge portion chamber an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber, as suggested by Sangi, in order to provide a positive air-flow from within the machine chambers to the exterior of the machine chambers to prevent the ingress of germs into the aseptic filling machine.
Regarding claim 7, the Hayakawa reference discloses the aseptic filling method according to claim 5, but does not expressly disclose wherein the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber.
The Sangi reference disclose in a similar type of aseptic filling method that it is old and well known in the relevant art to provide spraying nozzles (17) in the discharge chamber portion (see fig. 1A), and the aseptic filling method includes the step of having the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation”) (emphasis added).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling method by having incorporated into the method the step of having the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber, as suggested by Sangi, in order to sterilize the discharge portion chamber as needed to maintain a “clean room” environment.
Regarding claim 8, the Hayakawa reference discloses the aseptic filling method according to claim 5, but does not expressly disclose wherein the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber.
However, the Sangi reference also discloses that the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber so that the aseptic filling method includes that the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation” (emphasis added) and paragraph [0060]: “filter vents 12 are arranged to provide pressurized heated, treated, air and/or steam to those centralized first activation chamber 5, the second activation chamber 6 and the container filling chamber 7. That filter vent system 25 provides a positively pressurized gaseous fluid flow within each of those chambers 4, 5, 6 and 7, thence outwardly, through one and/or both of the inlet port 3 and the adjacently aligned product discharge port 9, so as to present a positive pressurized flow of sterilized gaseous fluid, thus denying ingress of contaminants into the housing 2 of the sterilizable clean room arrangement 1 by a constant, or controllably variable, simultaneous, or substantially simultaneous flow of gaseous cleansing fluid out of both the container ingress port 3 and the container egress port 9, either during the container cleansing and filling process, or during the cleansing/sterilization of the machine 1, by itself, without any containers traveling therewithin, thus eliminating, restricting, and/or minimizing contaminant entry into the clean room container filling machine arrangement 1 under any and all operating conditions.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling method by having the method incorporate the step of having the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber, as suggested by Sangi, in order to provide a positive air-flow from within the machine chambers to the exterior of the machine chambers to prevent the ingress of germs into the aseptic filling machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines for aseptic filling .  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 June 2022